COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

 In the Matter of the State of Jose Casares,     §            No. 08-17-00057-CV
 Deceased.
                                                 §               Appeal from the
                      Appellant.
                                                 §             Probate Court No. 1

                                                 §          of El Paso County, Texas

                                                 §             (TC# 2010-P00681)

                                                 §
                                               ORDER

        Appellant has filed a motion and letter with the Court asserting that the Clerk’s record
does not contain, or it does not contain a complete copy, of the following documents: (1) Request
for Notice filed November 3, 2016 (missing page 2); (2) Answer to Amended Application to
Determine Heirship filed December 2, 2016 (missing pages 2, 3, and 4); (3) First Amended
Answer to Amended Application to Determine Heirship filed February 8, 2017 (missing pages 2
and 3); (4) Order concerning motion for continuance filed February 13, 2017 (missing page 2);
(5) Motion for Estoppel filed February 14, 2017 (missing pages 2, 3, and 4); (6) Second Answer
to Amended Application to Determine Heirship filed February 14, 2017 (missing pages 2 and 3);
(7) Proof of Death and Other Facts filed February 15, 2017 (missing page 2); (8) Judgment
Declaring Heirship filed February 15, 2017 (missing pages 2 and 3); (9) Motion for Injunction
filed February 28, 2017 (missing pages 2, 3, and 4); (10) Order denying motion for injunction
filed March 3, 2017 (missing page 2); (11) Answer to Amended Motion to Declare George L.
Mortensen a Vexatious Litigant filed March 20, 2017 (missing page 2); (12) First Amended
Answer to Amended Motion Declare George L. Mortensen a Vexatious Litigant filed March 23,
2017 (missing pages 2 through 18); (13) Order Denying Intervention filed April 7, 2017;

                                                 1
(14) Order Denying Adverse Possession filed April 7, 2017; (15) Order to Lift Lis Pendens filed
April 7, 2017; (16) Order Denying Amended Motion to Declare George L. Mortensen a
Vexatious Litigant filed April 7, 2017; (17) Order Denying Authenticated Claim by George L.
Mortensen filed April 7, 2017; (18) Order Denying Motion for Estoppel filed April 7, 2017; and
(19) Notice of Removal of Lis Pendens (two notices filed in April 2017). Having reviewed the
Clerk’s record and the supplemental clerk’s record, we find that the above-documents appear to
be incomplete or have not been included in the clerk’s record. Accordingly, we GRANT
Appellant’s motion to supplement the clerk’s record with these items.
       Additionally, Appellant requests that the clerk’s record be supplemented with a copy of
his notice of appeal, amended notice of appeal, our order dated July 18, 2017, and Appellant’s
letter dated July 11, 2017 detailing omissions in the clerk’s record. It is unnecessary for the
record to be supplemented with Appellant’s notice of appeal and his amended notice of appeal
because complete copies of these documents were filed directly with the Court. Likewise,
Appellant’s letter dated July 11, 2017 was filed directly with the Court on July 24, 2017, so it is
unnecessary for the letter to be included in a supplemental clerk’s record. Further, our order
dated July 18, 2017 is already part of the Court’s official record in the case. See TEX.R.APP.P.
25.1(g). To this extent, Appellant’s motion to supplement the record with these items is denied.
The El Paso County Clerk is ordered to prepare and file a supplemental clerk’s record containing
a complete copy of the documents listed above in Items 1-19. The supplemental clerk’s record is
due to be filed no later than August 18, 2017.



               IT IS SO ORDERED this 4th day of August, 2017.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                 2